Title: To Benjamin Franklin from Jonathan Williams, Jr., 5 May 1778
From: Williams, Jonathan Jr.
To: Franklin, Benjamin


Dear and honored Sir.
Nantes May 5. 1778
The inclosed Letter was given me by Capt. Cumstock who has lately escaped from Prison. Capt. Cumstock as well as Mr. Chandler who is arrived from Paris are in want and I shall give them both such necessary assistance as I have hitherto given to our unfortunate Countrymen. The former of these Persons has continental loan office Bills for the amount of about 1300 Dollars, which I have this day written to Mr. Grand to endeavour to negociate; should this fail, I beg to know if you will accept of repayment of what he may want by one of these Notes. I do not doubt your Consent because it is hard that a Man should suffer with Congress Money in his pocket, and because I should be obliged to supply him even if he had no means of repayment. The Ranger has sent a Prize into Brest, Capt. Jones I hear has address’d her to the Intendant of the Place, by which means I suppose if she is allowed to be sold it will be done by the french Admiralty and be consequently attended with Delay and Expence.
I shall be obliged to Billy if he will take an Apartment for me in your Neighbourhood, as I wish to avoid the Expence and loss of Time necessarily occasioned by coming every Day from Paris to Passy. I shall not however set out ’till about 10 Days hence therefore hope for the pleasure of hearing once more from You. I am ever with the greatest Respect most dutifully and affectionately Yours
J Williams J
 
Addressed: Doctor Franklin
Notation by John Adams: Mr. Williams May 5 1778
